Citation Nr: 0806175	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a neck disorder, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for fibromyalgia, to 
include as due to anthrax vaccinations and as due to an 
undiagnosed illness


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to January 
2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in June 2006.  
That development was completed, and the case has since been 
returned to the Board for appellate review.

A hearing was held on April 14, 2006, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeals has been obtained.

2.  The veteran has not been shown to currently have a back 
disorder that is causally or etiologically related to his 
military service.

3.  The veteran has not been shown to currently have a neck 
disorder that is causally or etiologically related to his 
military service.

4.  The veteran has not been shown to currently have 
fibromyalgia that is causally or etiologically related to his 
military service, to include anthrax vaccinations.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in active service and is 
not due to an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1112, 
1117 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).

2.  A neck disorder was not incurred in active service and is 
not due to an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1112, 
1117 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).

3.  Fibromyalgia was not incurred in active service and is 
not due to an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1112, 
1117 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
September 2003 and January 2004 prior to the initial decision 
on the claims in May 2004, as well as in June 2006 and 
September 2006.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the September 2003, January 2004, June 2006, 
and September 2006 letters stated that the evidence must show 
that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.  
Additionally, the December 2004 statement of the case (SOC) 
and the May 2005, September 2005, and August 2007 
supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the September 2003,  January 
2004, June 2006, and September 2006 letters indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2003, January 2004, June 2006, and September 2006 
letters notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The September 2003, 
January 2004, and June 2006 letters also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.   In addition, the September 2003, January 2004, June 
2006, and September 2006 letters informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.   

Finally, the June 2006 and September 2006 letters 
specifically notified the claimant that he should submit any 
evidence or information in his possession that pertains to 
the claims.  Because each of the four notice requirements has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all the 
requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the June 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claims.  He was also afforded VA 
examinations in February 2005 and November 2006, and he was 
provided the opportunity to testify at a hearing before the 
Board.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected. 38 U.S.C.A. § 1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders. 38 U.S.C.A. § 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War. See 38 C.F.R. § 3.317(c). If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans. See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).



I.  Back and Neck Disorders

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a back or 
neck disorder.  The Board does observe that the veteran's 
service medical records document him as having sought 
treatment in June 1998 for mid-back pain; however, the 
treating physician indicated that flu had to be ruled out.  
He was also seen in February 2001 with complaints of neck 
tension and difficulty breathing, but the diagnosis was 
listed as probably bronchitis.  Similarly, the veteran was 
treated in October 2001 at which time his complaints included 
body aches, yet the treating physician assessed him as having 
an upper respiratory infection.  Nevertheless, the remainder 
of his service medical records do not document any 
complaints, treatment, or diagnosis of a back or neck 
disorder.  Indeed, the veteran's May 2002 physical 
examination found his spine and neck to be normal.  Moreover, 
he did not seek treatment immediately following his 
separation from service or for many years thereafter.  Thus, 
any symptomatology the veteran may have experienced in 
service appears to have been acute and transitory and to have 
resolved prior to his separation from service.  Therefore, 
the Board finds that a back and neck disorder did not 
manifest in service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a back 
or neck disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any back or neck disorder is itself evidence which tends to 
show that such a disorder did not have an onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a back or 
neck disorder manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of a back or neck disorder to the 
veteran's active service.  In fact, the veteran has never 
been diagnosed with a back or neck disorder, and the November 
2006 VA examiner stated that the veteran did not have a neck 
or lower back disorder at that time.  The examiner also 
opined that the veteran's current symptoms were not related 
to his symptomatology in service.  

The Board does acknowledge that the veteran was awarded a 
Navy Unit Commendation for his service onboard the USS 
Independence from October 1, 1997, to April 30, 1998, in the 
Arabian Gulf.  As such, the veteran has been shown to have 
served in the Southwest Asia theater of operations during the 
Persian Gulf War, as conceded by the RO.  Nevertheless, the 
Board notes that the November 2006 VA examiner opined that 
the veteran's back and neck symptoms are not due to any 
unexplained chronic multisymptom illness.  As such, there is 
affirmative evidence showing that the veteran's reported back 
and neck pain is not related to an undiagnosed illness caused 
from his service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for a back disorder and a neck 
disorder.  

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a back disorder and neck disorder is not 
warranted.


II.  Fibromyalgia

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
fibromyalgia.  His service medical records are negative for 
any complaints, treatment, or diagnosis of fibromyalgia.  
Rather, the veteran has asserted that he currently has 
fibromyalgia that is related to his anthrax vaccinations in 
service.  The Board does observe that the veteran had such 
vaccinations during his period of service.  However, the 
February 2005 VA examiner reviewed the veteran's claims file 
and performed a physical examination after which he concluded 
that the symptoms of fibromyalgia are not likely related to 
his history of anthrax vaccination.  There is no medical 
evidence showing otherwise.

The Board also acknowledges that the veteran served in the 
Southwest Theater of Operations, and as such, the regulations 
pertaining to presumptive service connection for an 
undiagnosed illness apply in this case.  However, the Board 
notes that the veteran's fibromyalgia has not become manifest 
to a degree of 10 percent more. See 38 C.F.R. § 3.317 
(a)(1)(i).  In this regard, Diagnostic Code 5025 provides 
that a 10 percent disability evaluation is assigned for 
fibromyalgia when continuous medication is required for 
control.  In this case, the veteran was first diagnosed with 
fibromyalgia in November 2003 at which he time he was 
prescribed Flexeril.  VA medical records dated in March 2004 
later indicated that the veteran was instead taking 
Diclofenac.  However, VA medical records dated in April 2004 
noted that the veteran was no longer taking those medications 
or anything else other than Advil for headaches.  VA medical 
records dated in May 2004 also indicated that the veteran was 
only taking medication for his gastrointestinal reflux 
disease (GERD).  In addition, the November 2006 VA examiner 
observed that the veteran's only current medication was 
Omerprazole, which is his medication for GERD.  As such, the 
veteran has not been shown to be on continuous medication for 
fibromyalgia, and thus, the disorder has not yet manifested 
to a degree of 10 percent or more.

Moreover, the February 2005 VA examiner stated that there was 
no evidence of fibromyalgia at that time and that it instead 
appeared that the veteran was exaggerating the symptoms of 
weakness and pain all over his body.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a fibromyalgia.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for fibromyalgia is not warranted.


ORDER

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.

Service connection for fibromyalgia is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


